Citation Nr: 1115521	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  04-37 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an amputation of the left leg. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel





INTRODUCTION

The Veteran served on active duty from July 1967 to February 1968, and then served in the Marine Corps Reserves.  The Veteran contends he was enroute to inactive duty for training on the morning of January [redacted], 1969.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of May 2003 by the Department of Veteran Affairs (VA) St. Petersburg, Florida Regional Office (RO).

The Veteran was initially denied service connection for amputation of his left leg by a rating decision in June 1997.  The Board reopened the claim in July 2008, and remanded it for additional development.  The Board remanded the claim again in June 2009.  The requested development has been completed and there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).  
 

FINDINGS OF FACT

1.  The Veteran's left leg was amputated as a result of a motor vehicle accident that occurred on the morning of January [redacted], 1969.

2.  The evidence does not establish that the Veteran was en route to inactive duty for training on the morning of January [redacted], 1969. 


CONCLUSION OF LAW

Criteria for service connection for amputation of the left leg below the knee have not been met.  38 U.S.C.A. § 106(d)(1), 1110 (West 2002); 38 C.F.R. § 3.6(e), 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

For disability resulting from personal injury suffered in line of duty, in the active military, naval, or air service, the United States will pay compensation to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury was incurred.  See 38 U.S.C.A. § 1110.

The term "active military, naval, or air service" is defined in part to include any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty. 38 U.S.C. § 101(24).  "Inactive duty training" (IDT) means in part "duty (other than full-time duty) prescribed for Reserves by the Secretary" and "special additional duties authorized for Reserves by an authority designated by the Secretary ... in connection with prescribed training or maintenance activities of the units to which they are assigned."  38 U.S.C. § 101(23)(A).  Any individual who is disabled from an injury incurred while proceeding directly to or returning directly from IDT is also considered to be on IDT at the time the injury occurred.  38 U.S.C. § 106(d)(1); 38 C.F.R. § 3.6(e).

Records document the Veteran arrived at a Richmond (Virginia) Memorial Hospital Emergency Department at 9:25AM on January [redacted], 1969, a Sunday morning.  These records show the Veteran was a passenger in a single vehicle accident in which he sustained a left lower leg fracture, which subsequently produced arterial and venous insufficiency necessitating amputation on January [redacted], 1969.  He was discharged from this hospital on February [redacted], 1969.  

It is the Veteran's essential contention that this accident occurred while he was en route to IDT at Ft. Schuyler, Bronx, New York, and that therefore, the various statutory provisions cited above, permit an award of service connection for his amputation.  

The Veteran has not provided any formal documentation reflecting he was ordered to a period of IDT on January [redacted], 1969, and inquiries by VA to the Veteran's Marine Reserve unit, the Commandant of the Marine Corps, the Defense Finance and Accounting Service, and the National Personnel Records Center all failed to yield any evidence the Veteran was ordered to a period of IDT to take place on January [redacted], 1969.  Likewise, none of the Veteran's own service records establish a period of IDT occurred on January [redacted], 1969.  

For his part, the Veteran has submitted a 1997 letter from his mother, and a copy of a letter from his brother which appears to be dated February 3, 1969, each of which make reference to the Veteran having a "meeting" with the Marines on the day of the accident.  Similarly, a 1997 letter from the president of a prosthetics company also indicated the Veteran's accident occurred while he was on his way to a Marine Corps meeting.  As to the prosthetics company president's letter, however, he acknowledged he did not know the Veteran until 1970.  As such, he would not have independent knowledge of the Veteran's circumstances prior to that date, and therefore, his letter is not considered probative.  

With respect to the Veteran's family members' letters describing the Veteran has having a "meeting" of some sort on the day of the accident, this in no way establish that day as a period of IDT.  They simply reflect he was going to a meeting on that day.  Although suggestive of the fact the Veteran seeks to establish, in light of the failure to otherwise establish from official sources that date as a formal IDT drill date, these letters are likewise accorded minimal probative value.   

The time and location of the accident, and various statements from the Veteran cast further doubt on the accuracy of the contention that he was en route to a period of IDT on the date of the accident.  In this regard, the Veteran has indicated that it was a matter of routine that the 4th weekend of each month was the time of his IDT drill, and he noted that the current reserve unit serving out of Ft. Schuyler observes a similar schedule.  (See 4 April 2004 statement and copy of a Fiscal Year 1999 calendar reflecting the Saturday and Sunday training drill schedule at Ft. Schuyler.)  This, however, does not account for the Veteran's accident taking place on a Sunday morning, some 340 miles away from his place of duty, where he should have been the day before.  In addition, it does not explain the records that were obtained during the RO's efforts to identify the Veteran's IDT dates, which show a period of IDT on the third weekend of October 1968, rather than the fourth weekend.  

Furthermore, during the course of his appeal the Veteran has not been consistent in identifying the time of the accident.  In a November 2002 statement, he indicated the accident occurred at 5:00AM that Sunday morning, and in an April 2004 statement, he indicated it occurred at 2:30AM.  The January 1969 Emergency Room report reflects the accident to have occurred at 8:30AM.  These inconsistency cast further doubt on the reliability of the Veteran's memory, and reduce the probative value of his statements generally.  

Although the service personnel records that were obtained in this case show the Veteran to have earned 14 Active Duty points, and 21 Inactive Duty points for drills, for a total of 35 points credited for service between July 17, 1968 and July 16, 1969, this establishes nothing more that it was possible to have period of IDT on January [redacted], 1969.  A possibility is an insufficient basis for establishing entitlement to the benefit sought.  Rather, there must be at least an equal balance of evidence for and against the claim.  Here, for the reasons described above, the Board concludes the greater weight of the evidence is against the claim.  Accordingly, the appeal is denied.  


II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in September 2009, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to content. 

The Board finds that any defect concerning the timing of the notice requirement was harmless error.  Although the notice provided to the Veteran was not given prior to the first adjudication of the claim, the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and ample time to respond to VA notices.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, the Veteran's claim was readjudicated following completion of the notice requirements.
 
As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Private hospitalization records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.  Service treatment records and personnel records were also obtained, and requests were sent to DFAS and to the Marine Corps in efforts to help obtain documentation to assist the Veteran in substantiating his claim.

VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of the denial of the Veteran's claim, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the Veteran under the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Service connection for amputation of the left lower extremity is denied.




____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


